Citation Nr: 1048504	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative disc disease of 
the lumbar spine.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for major depression.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for memory loss due to an 
undiagnosed illness.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for skin rash due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to December 
1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In May 2009, the Board issued a decision denying the 
Veteran's claims.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2010, the 
Court issued an Order, incorporating by reference a Joint Motion 
for Remand (JMR) signed by the Veteran's representative and VA, 
which vacated and remanded the Board's May 2009 decision. 


FINDINGS OF FACT

1.  A September 2004 Board decision denied claims of service 
connection for degenerative disc disease of the lumbar spine, 
major depression, memory loss due to an undiagnosed illness, and 
a skin rash due to an undiagnosed illness.

2.  Evidence received since the September 2004 Board decision 
does not raise a reasonable possibility of substantiating the 
claims of service connection for degenerative disc disease of the 
lumbar spine,  major depression, memory loss due to an 
undiagnosed illness, and a skin rash due to an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  The September 2004 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Evidence received since the September 2004 Board decision 
that denied service connection for disc space narrowing of the 
lumbar spine, major depression,  memory loss due to an 
undiagnosed illness, and a skin rash due to an undiagnosed 
illness is not new and material sufficient to reopen the claims.  
38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5100, 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 
3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to applications to reopen, the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that must be 
presented.  Specifically, VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim as 
well as notified of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit in light of the specific bases for the prior 
denial of the claim.

Initially, the Board finds that the May 2009 decision contained 
an extensive discussion of the requirements of the VCAA's duties 
to notify and assist the Veteran.  See the Board's May 2009 
decision, pp 3 to 5.  The Board concluded that VA's duties to 
notify and assist the veteran under the VCAA were satisfied.

The Court-adopted JMR did not identify any defect in the Board's 
May 2009 decision regarding the notification and assistance 
provisions of the VCAA.  Neither the parties nor the Court 
identified any deficiencies with respect to VCAA notice and 
assistance compliance on the part of VA.  The reasons for the 
remand, as stated in the JMR, as adopted by the Court, were the 
Board's failure to provide adequate reasons and bases for its 
determination that the laws and regulations governing claims to 
reopen apply to the current appeal and for not adequately 
discussing the impact of 38 U.S.C.A. § 1154(b) or the testimony 
and statements provided by the Veteran and his buddies. 

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
("Court will [not] review BVA decisions in a piecemeal fashion"); 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing 
different arguments at successive stages of the appellate process 
does not serve the interests of the parties or the Court").  In 
this case, neither party raised any concerns regarding VCAA 
deficiencies, and neither did the Court.

Although the Court's June 2010 Order serves, in essence, to 
vacate the Board's May 2009 decision and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of record 
and one which was clearly provided to the Veteran and his 
representative.  Examination of that decision reveals that the 
Board clearly articulated the VCAA's notification requirements to 
the Veteran.  In other words, through the Board's May 2009 
denial, the Veteran and his representative have already had an 
extensive notice of the VCAA's duty to notify.  In addition, the 
May 2009 decision noted the Board's satisfaction that all 
relevant facts had been adequately developed to the extent 
possible and that no further assistance to the veteran was 
required to comply with the duty to assist under the VCAA.

Given the Court's injunction against piecemeal litigation, the 
Board is confident that the notification and assistance portions 
of the VCAA are not an issue in this case.  That is, the Board 
believes that the law of the case is that there are no VCAA 
notification and assistance defects which have been raised by the 
Veteran or his representative which need be addressed by the 
Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
(under the "law of the case" doctrine, appellate courts generally 
will not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's prior 
action with respect to the same claim).  Accordingly, the Board 
may proceed to a decision.

Nonetheless, if the Board had a duty to further discuss the VCAA, 
the Board notes that there is no issue as to whether the Veteran 
was provided the proper application form .  

Next, the Board finds that a letter dated in March 2005, prior to 
the June 2005 rating decision, provided the Veteran with notice 
that fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the reason for the prior denial of the claims as 
required by Kent, supra.  While the Veteran was not provided 
notice of the laws and regulations governing disability ratings 
and effective dates as required by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Board finds this lack of 
notice harmless error because, as explained below, his claims are 
being denied necessitating the assignment of a rating or 
effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Furthermore, even if the above letter did not provide 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letter as well as the rating decisions, 
statements of the case, and supplemental statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's treatment records from the Saint 
Louis VA Medical Center.  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Finality of the September 2004 Board Decision

The June 2010 JMR stated that the May 2009 Board decision should 
be vacated and remanded, in part, because the Board did not 
consider whether the appellant submitted a new claim pursuant to 
the Court's holding in Velez v. Shinseki, 23 Vet. App. 199, 204 
(2009).  In Velez v. Shinseki, 23 Vet. App. 199, 204 (2009), the 
Court determined that in order to determine whether finality 
should attach to a claim, the focus of the analysis must be 
whether the evidence truly amounts to a new claim based upon a 
different diagnosed disease or whether the evidence substantiates 
an element of a previously adjudicated matter. 

In September 2004, the Board denied, among other things, a claim 
of service connection for disc space narrowing of the lumbar 
spine.  That decision was final on the date issued.  See 
38 U.S.C.A. § 7104.  Moreover, as is apparent from the reasons 
and bases section of the September 2004 Board decision 
specifically considered whether the Veteran had any lumbar spine 
disability, major depression, a memory loss disability including 
as due to an undiagnosed illness, and a skin rash disability 
including due to an undiagnosed illness.  See September 2004 
Board decision, pp. 7-11.  Specifically, it was noted that his 
diagnoses included strain and spondylolysis; and it was noted 
that such disability was due to a fall from a tank.  It was also 
reported that he first noted having back problems while playing 
basketball. In addition, it was noted that he had been involved 
in a motor vehicle accident. With regard to the depression and 
memory loss, it was noted that he first started having related 
problems in the mid-1990s. As for the Veteran's skin disability, 
it was noted that he had diagnoses including dermatitis and 
genital herpes. It was also noted that the Veteran was stationed 
in the Persian Gulf and was claiming disability from undiagnosed 
illness. 

Therefore, the Board finds as did the Court in Velez, supra, that 
the preponderance of the competent and credible evidence does not 
show that the evidence presented in connection with the Veteran's 
current petition to reopen relate to distinctly diagnosed 
conditions from that which were previously denied by the Board in 
the September 2004 decision.  See Velez, 23 Vet. App. at 204-205.  
Rather, the petition to reopen involves the identical conditions.  
Although, the Veteran may be pursuing alternative theories of 
entitlement, this is not a basis for a new claim. Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 
18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 
2005).  Accordingly, the petition to reopen the claim of service 
connection for degenerative disc disease of the lumbar spine, 
major depression, memory loss due to an undiagnosed illness, and 
a skin rash due to an undiagnosed illness can only be reopened 
and adjudicated on the merits if the claimant provides new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.104, 3.156.

The Merits of the Claims to Reopen

The Veteran and his representative contend that degenerative disc 
disease of the lumbar spine, major depression, memory loss, and a 
skin rash were caused by his military service in the Persian Gulf 
during the first Gulf War including as due to an injury he 
sustained falling off of a tank and injuries he sustained 
inhaling smoke from burning oil wells.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the September 2004 Board 
decision in light of the totality of the record.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated disorders 
will be presumed to have been incurred in service if it was 
manifested to a compensable degree within the first year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

As to undiagnosed illness claims, Section 1117 to Title 38, 
United States Code authorizes VA to compensate any Persian Gulf 
Veteran with a chronic disability resulting from an undiagnosed 
illness, or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  The claims file includes a DD Form 214 that indicates the 
Veteran served in the Persian Gulf during the Persian Gulf War, 
and he is thus a "Persian Gulf Veteran" by regulation.  38 C.F.R. 
§ 3.317(d).

The law currently defines a qualifying chronic disability as that 
which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by a 
cluster of signs or symptoms, such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, or any diagnosed 
illness that VA determines in regulations warrants a presumption 
of service connection. 38 U.S.C.A. § 1117(a)(2).  VA regulations 
provide that for a disability to be presumed to have been 
incurred in service, the disability must have become manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011; and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 
3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  This regulation also provides that disabilities 
that have existed for six months or more and disabilities that 
show intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, since the September 2004 Board 
decision denied the Veteran's claims, VA has received a copy of a 
June 1998 statement from a person who stated that he served with 
the claimant, VA treatment records, October 2004 and March 2005 
statements from men who claimed to have served with the Veteran, 
and written statements in support of the claim from the claimant 
and his representative as well as testimony at a May 2007 
hearing.

As to the copy of the June 1998 statement from a person who 
stated that he served with the Veteran, he reported that he 
observed the claimant falling from a tank.  As this evidence was 
already of record at the time of the September 2004 Board 
decision it is duplicative evidence and cannot be considered new 
evidence.

The Board notes that statements from the Veteran and fellow 
service-men regarding his combat service and his back injury are 
duplicative of statements previously considered.  (The fact 
remains that, even assuming the Veteran had combat service, there 
is no competent evidence linking the disabilities at issue to 
service.)  In sum, the aforementioned does not constitute new and 
material evidence to reopen the claim. 

As to the JMR's claim regarding the Board failing to fully 
consider the statements in support of the claims, the lay 
statement from men who served with the claimant, and the personal 
hearing testimony to the extent that they help establish 
continuity of symptomatology (see JMR, p 1), the Board notes that 
in the October 2004 statement it was alleged that both he and the 
Veteran were exposed to smoke from burning oil fields in Kuwait 
and hazardous materials as pursuant to "clearing missions."  He 
also referenced participation with the Veteran in a field study 
of the affects of antibiotic treatment of Persian Gulf Veterans.  
As to the March 2005 statement, this person stated that he served 
with the Veteran's same tank company and performed the same 
duties as the Veteran.  He indicated that their unit spent 
several weeks in the burning oil fields of Kuwait and 
participated in clearing missions after the war that resulted in 
exposure to hazardous materials.  As to the Veteran's and his 
representative statement in support of claim and the May 2007 
personal hearing testimony, they alleged in substance, that the 
claimant sustained a back injury while on active duty and 
thereafter had problems with his back as well as with depression, 
memory loss, and a skin rash since service.

In summary, the written statements from the Veteran and his 
representative as well as the personal hearing testimony, amount 
to nothing more than their continued claims that the claimant has 
a back disability, depression, memory loss and a skin rash due to 
injuries sustained while on active duty and he had had these 
problems ever since that time.  As to the buddy statements, they 
amount to nothing more than their continued claims that they saw 
the Veteran injured while on active duty.

The Veteran's and his representative's claims regarding 
continuity of symptomatology were, in substance, before VA when 
the Board decided the claims in September 2004.  As this evidence 
was previously considered by the Board, it is duplicative 
evidence and cannot be considered new evidence.

Likewise, the Veteran's and his buddies claims regarding the 
Veteran being injured while on active duty, either by falling off 
of a tank or inhaling smoke from burning oil wells, were, in 
substance, also before VA when the Board decided the claims in 
September 2004.  As this evidence was previously considered by 
the Board, it is duplicative evidence and cannot be considered 
new evidence.

As to the claims regarding a nexus between post-service disorders 
and military service, these claims were also, in substance, 
before VA when the Board decided the claims in September 2004.  
Then, as now, lay persons not trained in the field of medicine, 
to include the Veteran, his buddies, and his representative are 
not competent to offer an opinion regarding such medical 
questions as to whether the claimant has a disability due to 
military service because such an opinion requires medical 
training which they do not have.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Therefore, the newly received statements and personal hearing 
testimony tend to prove nothing that was not previously shown.  
That the Veteran, his buddies, and his representative continue to 
claim that the appellant had problems with his back as well as 
with depression, memory loss, and a skin rash in-service and 
since that time is not new evidence within the context of 
38 C.F.R. § 3.156(a).  

As to the JMR's claim regarding the Board failing to fully 
consider the May 2007 personal hearing testimony in which the 
Veteran denied having been in a post-service motor vehicle 
accident (see JMR, p 4), even though the record at the time of 
the final September 2004 Board decision contained a December 1999 
VA examination report in which the claimant unequivocally 
reported that he injured his back in a post-service motor vehicle 
accident in 1996, the Board finds that this statement is new.  
See Moray v. Brown, 5 Vet. App. 211 (1995).  However, the new 
statement does not constitute nexus evidence which is the missing 
element in the Veteran's claim. Therefore, the Board does not 
find it material because by itself or when considered with 
previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).

As to the additional VA treatment records received since the 
Board's 2004 decision, they show the Veteran's continued post-
service complaints and/or treatment for low back pain and 
depression.  However, the records do not show in-service 
treatment for his back, depression, memory loss, and/or a skin 
rash; demonstrate continuity of symptomatology for any of the 
claimed disorders; include a medical opinion linking any of the 
post-service disorders to his military service; or show that 
memory loss and/or a skin rash have existed for six months or 
more and are not attributed to a know clinical diagnosis, which 
are among the missing elements of the Veteran's claim. See 
38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317; Rabideau, 
supra.  

Therefore, the Board finds that this additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claims because it does not show that the Veteran has a back 
disability, depression, memory loss, and/or a skin rash due to 
his military service.  For this reason, this evidence is not new 
and material as it is cumulative of evidence previously 
considered.  38 C.F.R. § 3.156(a).



Without new and material evidence the claims may not be reopened.  
Therefore, the benefits sought on appeal are denied.  Because the 
claimant has not fulfilled the threshold burden of submitting new 
and material evidence to reopen his finally disallowed claims, 
the benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the claim for 
service connection for degenerative disc disease of the lumbar 
spine is not reopened.

New and material evidence having not been received, the claim for 
service connection for major depression is not reopened.

New and material evidence having not been received, the claim for 
service connection for memory loss due to undiagnosed illness is 
not reopened.

New and material evidence having not been received, the claim for 
service connection for skin rash due to undiagnosed illness is 
not reopened.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


